Citation Nr: 1411291	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-15 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus, and if so, whether service connection is warranted.

2.  Entitlement to an effective date earlier than December 16, 2010, for the assignment of a 20 percent disability rating for frostbite of the right little finger 
with decreased sensation of the right hand.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to March 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and December 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010 and June 2011, the Veteran requested Board hearings in relation to his claims on appeal.  However, he respectively withdrew those requests and, instead, participated in RO hearings in December 2010 and February 2012.  Transcripts of those hearings have been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In a decision issued in August 2006, the RO denied service connection for tinnitus; the Veteran did not appeal that decision and the denial became final.

2.  The evidence submitted since the August 2006 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for service connection for tinnitus.

3.  The Veteran's tinnitus had its onset during service and continued since service. 

4.  A July 2008 rating decision continued a 10 percent rating for frostbite residuals of the right hand; the Veteran did not appeal the decision.

5.  A claim for an increased rating for frostbite residuals of the right hand was received on September 29, 2009.

6.  The record contains no evidence, or statement or communication from the Veteran or his representative, between July 2008 and September 29, 2009, that constitutes a pending claim for an increased rating for frostbite residuals of the right hand.

7.  No increase in frostbite residuals of the right hand became factually ascertainable during the year preceding September 29, 2009.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for an effective date of September 29, 2009, but no earlier, for the award of a 20 percent rating for frostbite residuals of the right hand have been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.104, Diagnostic Code 7122 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  The VA has a duty to provide notification with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  As to the Veteran's service connection claim for tinnitus, the Board is reopening and granting the claim, a full grant of the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Pertaining to the earlier effective date claim, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The appeal arises from the award of an increased rating for the Veteran's service-connected frostbite residuals of the right hand, wherein the Veteran disagreed with the effective date assigned for the increased rating.  In this case, in a December 2009 pre-adjudication letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate his underlying claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  That letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in September 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, VA examination reports, and hearing testimony. 

The Veteran was afforded hearing related to his effective date claim before a Decision Review Officer in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the hearing officer identified the issue to the Veteran, the Veteran volunteered his treatment history, and the VLJ and the Veteran's representative asked questions concerning symptomatology related to his claim for an earlier effective date. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied 
with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file and the electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims herein decided and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus

The Veteran seeks to reopen his previously denied claim and establish service connection for tinnitus.

The Veteran's claim for tinnitus was initially denied by an August 2006 rating decision on the basis of no current disability.  The Veteran did not file a notice of disagreement with the August 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2006 rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2013). 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As reflected in the August 2006 rating decision, the Veteran's claim was denied because the evidence of record failed to show a current disability.  The evidence added to the record since the August 2006 rating decision includes the Veteran's competent lay testimony during a December 2010 RO hearing and an April 2012 VA audiological examination noting that he currently experiences tinnitus and that it had its onset in service.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  That newly submitted evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received and the matter is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Turning to the claim for service connection on the merits, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends his current tinnitus is the result of his exposure to noise while serving as a combat engineer in service.  His service personnel and treatment records confirm that his service with an engineer battalion and show that he was routinely exposed to hazardous noise.  

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  As stated, however, the Veteran is competent to report that tinnitus arose in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

Here, the Veteran has provided competent lay testimony that he has experienced tinnitus since being in the military.  Moreover, in the absence of evidence that contradicts his assertions, his reports are considered credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence).

Although the VA examiner has opined that the Veteran's tinnitus is not related to service, the Veteran's contention that his tinnitus began in service and has continued to the present is credible.  Accordingly, the competent evidence is in equipoise as to whether the Veteran's tinnitus was incurred in service.  After resolving doubt in favor of the Veteran, the Board finds the competent and credible evidence of record is in equipoise, and service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303(a). 


Effective Date of Increased Rating

The Veteran contends that he is entitled to an earlier effective date for the assignment of an increased 20 percent disability evaluation for his service-connected frostbite residuals of the right hand.  He maintains that the disability rating increase to 20 percent should be effective January 12, 2005, the date of an earlier claim that was adjudicated in an April 2005 decision.  

The effective date of an evaluation and award of compensation based on an original claim will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  The effective date for an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication 
or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant or his or her duly authorized representative may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Id.; see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

For historical purposes, in July 1996, the Veteran was granted service connection for residuals of frostbite to the right little finger with a noncompensable evaluation assigned effective March 25, 1996.  Pursuant to a claim for an increased rating, an April 2005 rating decision granted a 10 percent disability evaluation effective January 12, 2005.  The Veteran appealed the April 2005 rating decision, and in February 2008, the Board denied a rating in excess of 10 percent and an effective date earlier than January 12, 2005, for the award of a 10 percent rating for frostbite residuals.  The Veteran did not appeal the Board's decision and it became final.  The Veteran filed a new claim for an increased rating in April 2008, and a July 2008 rating decision denied an evaluation in excess of 10 percent.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision.  Thus, the July 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Thereafter, in a statement received by VA on September 29, 2009, the Veteran indicated that his frostbite residuals had worsened.  In a March 2010 rating decision, the RO denied an evaluation in excess of 10 percent.  Following receipt of additional medical evidence in December 2010, a December 2010 rating decision increased the rating to 20 percent, effective December 16, 2010. 

As noted above, effective dates are based on the date a claim is received or the date entitlement arose, whichever is later.  The Veteran's arguments center around when he feels entitlement arose.  That is, he contends his worsened symptoms have been at a level consistent with a 20 percent disability rating since he filed an earlier claim for an increased rating.  However, the July 2008 rating decision determined a rating in excess of 10 percent was not warranted.  That decision is final, and his argument that the proper date for the 20 percent rating should be the effective date of his earlier award of a compensable rating fails as a matter of law.

Based on the facts presented, the earliest effective date assignable in this case would be one year prior to the date the Veteran filed his September 2009 claim for an increased rating.  Thus, the questions presented are whether the Veteran's frostbite residuals manifested by symptoms sufficient to warrant an increased rating prior to December 16, 2010, and whether any increase in his disability to the 20 percent rate arose within the one year period prior to receipt of the September 2009 claim.  The Veteran does not contend and the record does not show a claim for increase was filed between the July 2008 rating decision and his September 2009 claim.  Additionally, although there are VA treatment records dated in the year prior to the September 2009 claim, they do not reveal treatment for his right hand frostbite residuals.  Accordingly, under 38 C.F.R. § 3.400(o), the date of claim, September 29, 2009, controls in this case, and is the appropriate effective date for the award of increased compensation if otherwise warranted pursuant to the rating criteria.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013). 

The Veteran's frostbite residuals are currently rated under Diagnostic Code 7122, which provides for a 20 percent rating for cold injury residuals including arthralgia or other pain, numbness, or cold sensitivity, plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 38 C.F.R. § 4.104, Diagnostic Code 7122. 

Here, an October 2009 VA hand examination documented complaints of pain, tingling, numbness, and decreased dexterity, and physical examination revealed decreased sensation in the right hand.  A November 2009 VA peripheral neuropathy examination also documented complaints of numbness, and tingling, and physical examination revealed a weaker right hand grip and decreased sensation to the primary moralities on the right hand and forearm.  The examiner diagnosed right ulnar neuropathy associated with frostbite injury.

The foregoing medical evidence of pain, numbness, and decreased sensation, in addition to other symptoms such as decreased dexterity and weakened grip, more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 7122.  As those symptoms were demonstrated during the period prior to December 16, 2010, and less than a month after the Veteran filed his September 2009 claim for an increased rating, the Board finds that a 20 percent rating pursuant to Diagnostic Code 7122 is warranted effective September 29, 2009, the date of receipt of the Veteran's increased rating claim.

In sum, the evidence shows that the Veteran's frostbite residuals of the right hand more nearly approximated the criteria for the 20 percent rating beginning September 29, 2009.  There is no competent evidence showing that a factually ascertainable increase occurred within the year prior to filing the September 2009 claim.  As such, there is no basis in this appeal upon which to grant an effective date for the 20 percent disability rating prior to September 29, 2009, the date the claim for an increased rating was received. 

Having afforded the Veteran the full benefit of the doubt, the Board concludes that his frostbite residuals of the right hand are more appropriately rated as 20 percent disabling from September 29, 2009, but no earlier.  As such, his claim for an earlier effective date is granted. 


ORDER

The claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

An effective date of September 29, 2009, but no earlier, for the assignment of a 20 percent rating for frostbite residuals of the right hand is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


